Exhibit 10.2

THE SERVICEMASTER COMPANY

2007 LONG-TERM INCENTIVE PLAN

PARTICIPATION UNIT AWARD AGREEMENT

The ServiceMaster Company (the “Company”) hereby grants to [  ] (the “Holder”)
as of March [], 2007 (the “Grant Date”), pursuant to the provisions of The
ServiceMaster Company 2007 Long-Term Incentive Plan (the “Plan”), a Unit award
of [  ] Units (the “Award”), upon and subject to the terms and conditions set
forth in the Plan and below.  A copy of the Plan is attached as Exhibit A to
this Agreement and incorporated into this Agreement.

1.             Award Subject to Acceptance of Agreement.  The Award shall be
null and void unless the Holder shall accept this Agreement by executing it in
the space provided below and returning it to the Company not later than April [
], 2007.

2.             Award Subject to Plan; Status as Unsecured Creditor.

(a)           The Company shall hold the Units subject to the Award in
book-entry form.  The Award is subject to the terms and conditions of the Plan,
including, without limitation, (1) capitalized terms not defined herein shall
have the meanings specified in the Plan, (2) the calculation of Actual Pre-Tax
Income, Actual Revenue, Actual Unit Payment, and any other Plan calculation
shall be made pursuant to the Plan, (3) the effect of the Holder’s termination
of employment shall be determined in accordance with the Plan and (4) amounts
earned in respect of the Award shall be calculated and paid in accordance with
and within or at the times specified in the Plan.

(b)           The Holder shall have no direct or secured claim in any specific
assets of the Company will have the status of a general unsecured creditor of
the Company.

3.             Agreements of Holder; Forfeiture of Units.

 (a)          From and after the Grant Date and through and including the date
that is 18 months after the effective date of the Holder’s termination of
employment, Holder shall not do any of the following:

(1)           directly or indirectly (whether as owner, stockholder, director,
officer, employee, principal, agent, consultant, independent contractor, partner
or otherwise), in North America or any other geographic area in which the
Company is then directly or indirectly conducting business, own, manage,
operate, control, participate in, perform services for, or otherwise carry on, a
business similar to or competitive with the business conducted by the Company or
any subsidiary of the Company; or

(2)           directly or indirectly attempt to induce any employee of the
Company or any subsidiary of the Company to terminate his or her employment for
any purpose whatsoever, or attempt directly or indirectly to solicit the trade
or business of any current or prospective customer, supplier or partner of the
Company or any subsidiary of the Company; or

1


--------------------------------------------------------------------------------


(3)           directly or indirectly engage in any activity which is contrary,
inimical or harmful to the interests of the Company or any subsidiary of the
Company, including but not limited to (i) violations of policies of the Company
or any subsidiary of the Company, (ii) disclosure or misuse of any confidential
information or trade secrets of the Company or a subsidiary of the Company,
(iii) engaging in conduct related to employment for which either civil or
criminal penalties may be sought.

(b)           The Holder acknowledges that any breach of Section 3(a) will
result in serious and irreparable injury to the Company for which the Company
cannot be adequately compensated by monetary damages alone.  The Holder agrees,
therefore, that, in addition to any other remedy the Company may have, the
Company will be entitled to seek both preliminary and permanent injunctive
relief (to the extent permitted by law) without the necessity of proving actual
damages and/or the posting of a bond.

(c)           Notwithstanding any provision of this Agreement, if at any time
from and after the Grant Date, the Holder engages in any activity that violates
or breaches any of Sections 3(a)(1)-(3) above, then the Holder shall forfeit, as
of the date of any such violation or breach, all outstanding Units subject to
the Award.  In the event of an enforcement action pursuant to Section 3, the
Company, in addition to any other remedies and the enforcement thereof which
might be available, shall be entitled to collect its attorneys’ fees from the
Holder.

(d)           The Holder may be released from the Holder’s obligations under
Section 3(a) only if and to the extent the Chief Executive Officer of the
Company determines in his or her sole discretion that such a release is in the
best interests of the Company.

2


--------------------------------------------------------------------------------


(e)           In the event that the Holder shall forfeit all or a portion of the
Units subject to the Award, the Holder shall promptly return this Agreement to
the Company for full or partial cancellation, as the case may be.  Such
cancellation shall be effective regardless of whether the Holder returns this
Agreement.

4.             Nontransferability of Award.  The Units may not be transferred by
the Holder other than (i) by will or the laws of descent and distribution or
(ii) pursuant to beneficiary designation procedures approved by the Company. 
Except to the extent permitted by the foregoing sentence, the Units may not be
sold, transferred, assigned, pledged, hypothecated, encumbered or otherwise
disposed of (whether by operation of law or otherwise) or be subject to
execution, attachment or similar process.  Upon any attempt to so sell,
transfer, assign, pledge, hypothecate or encumber, or otherwise dispose of such
Units, the Award shall immediately become null and void.

5.             Modification, Waiver and Invalidity. The parties may modify this
Agreement only by written instrument signed by the Holder and the Senior Vice
President, Human Resources of the Company (or person performing similar
duties).  Failure by either party to enforce a provision of this Agreement shall
not constitute a waiver of that or any provision of this Agreement.  The
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

6.             Notices.  All notices, requests or other communications provided
for in this Agreement shall be made, if to the Company, to the Senior Vice
President, Human Resources, 860 Ridge Lake Blvd., Memphis, Tennessee 38120 and,
if to the Holder, to the address of the Holder contained in the Company’s
records.  All notices, requests or other communications provided for in this
Agreement shall be made in writing either (a) by personal delivery, (b) by
facsimile with confirmation of receipt, (c) by mailing in the United States
mails to the last known address of the party entitled thereto, (d) by express
courier service or (e) electronic mail delivery system.  The notice, request or
other communication shall be deemed to be received upon personal delivery, upon
confirmation of receipt of facsimile transmission, or upon receipt by the party
entitled thereto if by United States mail, express courier service or return
receipt of electronic delivery system; provided, however, that if a notice,
request or other communication sent to the Company is not received during
regular business hours, it shall be deemed to be received on the next succeeding
business day of the Company.

3


--------------------------------------------------------------------------------


7.             Counterparts.  This Agreement may be executed in two
counterparts, each of which shall be deemed an original and both of which
together shall constitute one and the same instrument.

The SERVICEMASTER COMPANY

 

 

 

 

 

By:

 

 

 

Lisa V. Goettel

 

 

Senior Vice President, Human Resources

 

 

 

 

 

 

Accepted this            day of                  , 2007

 

 

 

 

 

 

 

 

Print name:

 

 

 

- Holder -

 

 

4


--------------------------------------------------------------------------------